       Case 5:20-mj-00028-JLT Document 15 Filed 09/08/20 Page 1 of 2


1
2
3
4
5
6
7
                                    UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                  )     Case No: 5:20-MJ-00028 JLT
11                                               )
                       Plaintiff,                )     ORDER APPOINTING COUNSEL
12                                               )
              vs.                                )
13                                               )
      JORGE LUIS VELASQUEZ,                      )
14                                               )
                       Defendant.                )
15                                               )
16           The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

19   ORDERS:

20           1.       Peter Jones is APPOINTED to represent the above defendant in this case effective

21   nunc pro tunc to September 3, 2020. This appointment shall remain in effect until further order

22   of this court.

23
24   IT IS SO ORDERED.

25       Dated:       September 7, 2020                        /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
     Case 5:20-mj-00028-JLT Document 15 Filed 09/08/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
